Citation Nr: 1020425	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-17 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to establish entitlement to service connection for 
degenerative disc disease of the lumbosacral spine.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to June 1975 
and from May 1976 to June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the Veteran's 
claim of entitlement to service connection for degenerative 
disc disease of the lumbosacral spine, citing a lack of 
submission of new and material evidence.

The issue of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The unappealed July 1995 rating decision that denied the 
claim for service connection for degenerative disc disease of 
the lumbosacral spine is final.  

2.  Evidence submitted since the July 1995 rating decision 
includes information that was not previously considered and 
which relates to a fact necessary to substantiate the service 
connection claim for degenerative disc disease of the 
lumbosacral spine, namely, an April 1990 letter from a 
private physician diagnosing the Veteran with degenerative 
disc disease and the Veteran's March 2009 statement that he 
was diagnosed with degenerative disc of the lumbosacral spine 
in service. 


CONCLUSIONS OF LAW

1.  The July 1995 rating decision that denied the claim for 
service connection for degenerative disc disease of the 
lumbosacral spine is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  Evidence received since the July 1995 rating decision 
denying service connection for degenerative disc disease of 
the lumbosacral spine is new and material and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Given the Board's favorable disposition of the Veteran's 
petition to reopen a previously-denied claim for service 
connection for degenerative disc disease of the lumbosacral 
spine, the Board finds that all notification and development 
actions needed to fairly adjudicate this portion of the 
appeal have been accomplished.

New and Material Evidence

The claim of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine was denied 
in a July 1995 rating decision, on the grounds that there was 
no evidence that the Veteran's spinal disability was related 
to service and that the Veteran failed to show continuity of 
treatment for chronic back problems between discharge from 
service and [July 1995].  38 C.F.R. § 20.1103 (2009).

The Veteran did not submit a notice of disagreement in 
response to the rating decision, and the appeal was closed.  
This rating decision represents the last final decision on 
any basis as to the issue of entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine.  38 U.S.C.A. § 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); 38 C.F.R. § 20.1103.

Generally, an RO decision denying a claim which has become 
final may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly-presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis, and not only since the last time it was disallowed on 
the merits.  Evans, 9 Vet. App. at 285.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The RO denied the claim for service connection for 
degenerative disc disease of the lumbosacral spine in July 
1995.  That decision is final.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. §§ 3.104, 20.1103.

After the July 1995 denial, the Veteran submitted private 
medical records that included an April 1990 letter from the 
Veteran's private physician, Dr. McMillan, in which he 
indicated that the Veteran had a diagnosis of degenerative 
disc disease of the lumbosacral spine.  During a VA 
examination in March 2009, the Veteran reported to the 
examiner that he had been diagnosed with degenerative disc 
disease while in service.  Additionally, the Veteran has, 
however, provided statements as to continuity of 
symptomatology.

The Veteran is competent to report a continuity of 
symptomatology and newly presented evidence is presumed to be 
credible for purposes of determining whether it is new and 
material.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).

The April 1990 letter confirming a diagnosis of degenerative 
disc disease of the lumbosacral spine in conjunction with the 
Veteran's statement that he was diagnosed with this disease 
in service and has chronic symptoms, relates to an element of 
the claim that was previously found to be lacking.  Taken at 
face value, the evidence raises a reasonable possibility of 
substantiating the claim.  The evidence is new and material 
and the Veteran's claim is reopened.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for degenerative 
disc disease of the lumbosacral spine; to that extent only, 
the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine. 

The Veteran contends that he injured his back in service and 
was diagnosed with degenerative disc disease of the 
lumbosacral spine in service.  In April 1990, less than two 
years after the Veteran's discharge from service, the Veteran 
was diagnosed with degenerative disc disease of the 
lumbosacral spine.

The Veteran received a VA examination in March 2009.  The 
Veteran was diagnosed with degenerative disc disease of the 
lumbosacral spine.  The examiner stated it was less likely 
than not that any current back problems had origins in 
service because no documentation of a chronic back condition 
was noted in service and there was no evidence of continuing 
care for a back disability.

The Veteran served on active duty from July 1971 to June 1975 
and from May 1976 to June 1988.  The Veteran's service 
treatment records from his initial period of service are 
associated with the claims file.  However, service treatment 
records for the Veteran's second period of service are not.  
The RO originally requested these records in 1989, and in an 
April 1995 letter, requested the Veteran submit any service 
records in his possession.  The letter did not, however, 
inform the Veteran of the unavailability of the service 
records from his second period of service.

The Veteran did submit a copy of his 1988 separation 
examination, and two pages of service treatment records which 
indicated complaints, treatment and diagnosis of a lumbar 
strain and a muscle strain. 

When, through no fault of the Veteran, records under the 
control of the Government are unavailable, there is a 
heightened obligation to assist the Veteran in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  Under such circumstances, VA's duty then 
requires that VA advise the Veteran of his right to support 
his claim by submitting alternate sources of evidence, 
including service medical personnel statements, or lay 
evidence, such as "buddy" affidavits or statements.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  If the service treatment records are 
found to be unavailable, VA should advise the Veteran that 
his records are unavailable and of the opportunity to support 
his claim with alternate forms of evidence.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's outstanding 
service treatment records from any 
appropriate source of records, including, 
but not limited to, the National Personnel 
Records Center (NPRC), for the period from 
May 1976 to June 1988.  All documentation 
should be included in the claims file.

If the records cannot be located, a formal 
finding of unavailability should be 
associated with the claims file.

2.  In the event that it is determined 
that the records are unavailable, provide 
the Veteran with appropriate notice under 
38 C.F.R. § 3.159(c), and give him an 
opportunity to respond.

3.  If the service treatment records from 
the Veteran's second period of service are 
located and associated with the claims 
file, or if additional relevant 
information is provided by the Veteran, 
the examiner who conducted the March 2009 
VA examination should review the claims 
file, and provide an opinion as to the 
etiology of the Veteran's diagnosed 
degenerative disc disease of the 
lumbosacral spine and its relationship to 
service.

The examiner should provide a rationale 
for his opinion that takes into account 
the Veteran's reports.  If the examiner 
who conducted the March 2009 examination 
is unavailable, another physician should 
review the claims file and provide the 
necessary opinion.

4.  After completion of the above, and any 
additional notice or development deemed 
appropriate, readjudicate the service 
connection claim, in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case before the claims file is 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


